EXHIBIT 10.7

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This Membership Interest Purchase Agreement (this “Agreement”) is made as of the
5th day of August, 2005 by and between Farm City Elevator, Inc., a Wisconsin
corporation (“FCE”) and Badger State Ethanol, LLC, a Wisconsin limited liability
company (“BSE”).

 

RECITALS:

 

WHEREAS, BSE has loaned $2,584,846.66 to Spring Valley Ventures, LLC, a
Wisconsin limited liability company (“SVV”) and wholly owned subsidiary of FCE
pursuant to a promissory note dated August 4, 2005 (the “Note”);

 

WHEREAS, FCE desires to sell, and BSE desires to purchase, all capital
membership interests of SVV (“Interests”); and

 

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

 

AGREEMENT:

 

Section 1.  Purchase and Sale.  As of the date hereof, FCE agrees to sell,
transfer and assign to BSE, and BSE agrees to purchase and accept from FCE, all
of the Interests of SVV free and clear of all liens, security interests, and
other claims and encumbrances whatsoever.  FCE shall execute and deliver to BSE
the membership interest power certificate in a form as mutually agreed between
BSE and FCE (the “Membership Interest Power Certificate”).   In exchange for the
sale of the Interests and the execution and delivery of the Membership Interest
Power Certificate by FCE, BSE shall pay to FCE $103,360.

 

Section 2.  Lease.  As a condition to the execution of this Agreement, BSE and
FCE shall each execute and deliver to the other a lease agreement in a form as
mutually agreed between them.

 

Section 3.  FCE’s Representations.  FCE represents and warrants to BSE that
(i) FCE has the full capacity to execute and deliver this Agreement and sell the
Interests to BSE, (ii) FCE is the lawful record and beneficial owner of all of
the Interests of SVV free and clear of all liens, security interests, and other
claims and encumbrances whatsoever, and (iii) neither FCE nor SVV have granted
any options, warrants, commitments, agreements or other rights to acquire
capital interests in SVV.

 

Section 4.  BSE’s Representations.  BSE represents and warrants to FCE that BSE
has the full capacity to execute and deliver this Agreement and purchase the
Interests from FCE.

 

--------------------------------------------------------------------------------


 

Section 5.  Certificates.

 

a)  As a condition to this Agreement, BSE shall execute and deliver to FCE the
Officer’s Certificate in a form as mutually agreed between BSE and FCE.

 

b)  As a condition to this Agreement, FCE shall execute and deliver, and shall
cause SVV to execute and deliver, to BSE the Officer’s Certificate and Manager’s
Certificate, respectively, in forms as mutually agreed between BSE and FCE.

 

Section 6.  Miscellaneous.

 

a)                                      Binding Agreement.  This Agreement is
binding upon the respective successors, heirs, personal representatives,
executors and permitted assigns of each of FCE and BSE.

 

b)                                     Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, and all of which shall constitute one and the same document.  This
Agreement may be executed by facsimile signatures.

 

c)                                      Governing Laws.  This Agreement is
governed by the laws of the State of Wisconsin without regard to its conflict of
laws principles or rules of construction concerning the draftsman hereof.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

FARM CITY ELEVATOR, INC.

 

 

 

/s/ Randall Wuttke

 

 

Randall Wuttke, Vice President

 

 

 

 

 

BADGER STATE ETHANOL, LLC

 

 

 

/s/ Gary L. Kramer

 

 

Gary L. Kramer, President

 

3

--------------------------------------------------------------------------------